
	
		I
		111th CONGRESS
		1st Session
		H. R. 2686
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Israel (for
			 himself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a Medicare Advantage benchmark adjustment for certain local areas
		  with VA medical centers and for certain contiguous areas.
	
	
		1.Medicare advantage benchmark
			 adjustment for certain local areas with va medical centers and for certain
			 contiguous areasSection
			 1853(k) of the Social Security Act (42 U.S.C. 1395w–23(k)) is amended—
			(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking (4) and
			 inserting , (4), and (5); and
			(2)by adding at the
			 end the following new paragraph:
				
					(5)Adjustment for
				certain ma local areas with va medical centers and for certain contiguous
				areas
						(A)In
				generalIn applying paragraph (1) for plan year 2010 and
				subsequent plan years, in the case of a targeted MA local area described in
				subparagraph (B) that is contiguous to one MA local area described in
				subparagraph (C), if the applicable amounts determined under such paragraph for
				such areas for a year are not equal, the applicable amount determined under
				such paragraph for each of such areas for the year shall be deemed to be the
				greater of such amounts.
						(B)Targeted ma
				local areaFor purposes of subparagraph (A), a targeted MA local
				area is a county—
							(i)that has within
				its boundaries a facility that is an academic medical center of the Department
				of Veterans Affairs; and
							(ii)for which the
				payment amount under this section for each of 2004, 2005, and 2007 was
				determined using the amount specified under subsection (c)(1)(D) for such area
				for such year.
							(C)Contiguous ma
				local areaFor purposes of subparagraph (A), an MA local area
				described in this subparagraph is a county that—
							(i)does not have
				within its boundaries a facility described in subparagraph (B)(i); and
							(ii)meets the
				criteria described in subparagraph
				(B)(ii).
							.
			
